Citation Nr: 1626622	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  11-11 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for schizophrenic reaction, chronic, undifferentiated type.

2.  Entitlement to service connection for schizophrenic reaction, chronic, undifferentiated type.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which determined that new and material evidence had not been received to reopen the claim of service connection for schizophrenic reaction.

The Veteran testified before the undersigned at a Board hearing in April 2016.  A transcript of the hearing has been reviewed and associated with the claims file.

The issue of service connection for schizophrenic reaction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 1991 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for a psychiatric disability, claimed as a nervous condition.  The Veteran did not file a notice of disagreement and no new and material evidence was received within the appeal period.

2.  The evidence received since the November 1991 rating decision is not duplicative or cumulative of evidence previously of record and it raises a reasonable possibility of substantiating the Veteran's claims of service connection for a psychiatric disability.


CONCLUSION OF LAW

The criteria for reopening the claim of service connection for a psychiatric disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  In light of the Board's fully favorable action herein, further discussion of the VCAA is unnecessary.

Leal Criteria

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Factual Background and Analysis

Initially, the Veteran's claim of service connection for a psychiatric disorder was denied in a December 1975 rating decision because there was no evidence of a psychiatric disorder during service.  Subsequently, in a November 1991 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for a psychiatric disorder.  In so finding, the RO noted that there was still no evidence of a psychiatric condition during active service.  The evidence of record at the time of the November 1991 rating decision consisted of the appellant's service treatment, the report from a November 1975 VA examination, and VA treatment records from February 1971 to May 1991.

The appellant was notified of this decision and of his procedural rights by letter in December 1991.  He did not appeal the determination and no new and material evidence was received within a year of its issuance.  Thus, the November 1991 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the November 1991 rating decision, additional VA treatment records, records from the Social Security Administration (SSA), the report from a September 2012 VA examination, and a transcript of the April 2016 Board hearing have been associated with the claims file.  

After a review of the evidence, the Board finds that new and material evidence has been received to reopen the claim of service connection for a psychiatric disability.  The evidence is new, as it was not part of the record at the time of the November 1991 rating decision.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim.  In this regard, in testimony provided during the Board hearing, the Veteran's representative asserted that the Veteran's psychiatric condition had its onset during military service.  In pertinent part, he noted that during service, the appellant was treated for dizziness, at which time the treating physician stated that he was probably a malingerer.  The representative asserts that malingering is a symptom of the Veteran's psychiatric disorder.  In light of the testimony indicating that the Veteran's psychiatric disability had its onset during military service , the Bord finds that the evidence is new and material and the claim of service connection for a psychiatric disability is reopened.



ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for a psychiatric disability is granted.


REMAND

The Veteran underwent a VA examination in September 2012.  Following examination of the Veteran and the claims file, the examiner diagnosed schizoaffective disorder and determined that the condition was not related to miliary service.  In support of her finding, she noted that the Veteran's service treatment records contained only one reference of being seen for "nerves."  However, the note for the visit did not reflect a psychotic process or other mental illness and did not provide information that would lead to a diagnosis of schizophrenia or any mental illness.  She mentioned that the Veteran reported that he was seen more than once in service, however, it was not reflected in the medical records. 

During the April 2016 Board hearing, the Veteran's representative noted that a service treatment record dated in February 1969 noted that the Veteran was malingering.  He contends that malingering is a symptom of the Veteran's psychiatric disorder.  Further a record regarding treatment for the Veteran's heart dated in April 1966 indicated that his heart was normal and that the condition may be psychological.  

The Board notes that the April 1966 record is prior to the Veteran's period of military service.  However, as the Veteran's representative has asserted that malingering is a symptom of the Veteran's schizoaffective disorder, an addendum opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the September 2012 VA examiner, or another appropriate VA provider if she is unavailable, to provide an addendum opinion.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's psychiatric disorder had its onset during military service or is otherwise related to such service. 

The examiner must provide a complete rationale for all opinions and conclusions reached.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

The examiner must discuss the February 1969 service treatment record noting malingering and the March 1970 record noting treatment for nerves.  The examiner should also discuss the April 1966 record regarding treatment for the Veteran's heart.

The examiner should also consider the Veteran's reports of visiting the chaplain during service due to his psychiatric disorder.

2.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


